Case: 18-41128      Document: 00515319726         Page: 1    Date Filed: 02/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-41128                        February 24, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KANHUA WU; FEISHENG LIANG,

                                                 Defendants-Appellants


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-1-5
                             USDC No. 4:17-CR-1-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       KanHua Wu and Feisheng Liang were each convicted of (1) possession of
cocaine with intent to distribute while on board a vessel subject to the
jurisdiction of the United States, and (2) possession of cocaine base with intent
to distribute while on board a vessel subject to the jurisdiction of the United
States. Wu was sentenced, within the guidelines range, to concurrent 235-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41128    Document: 00515319726     Page: 2   Date Filed: 02/24/2020


                                 No. 18-41128

month terms of imprisonment on each count, while Liang was sentenced, also
within the guidelines range, to imprisonment for life. In this appeal, Liang
challenges (1) the district court’s denial of a hearing on his previously denied
motion to suppress evidence after being presented with purportedly new facts
and (2) the substantive reasonableness of his life sentence. Wu challenges the
sufficiency of the evidence that he possessed a controlled substance and did so
with the intent to distribute.
      Liang’s first argument, concerning the denial of a hearing on his motion
to suppress evidence, is wholly frivolous. Because Liang is “a citizen and
resident of [China] with no voluntary attachment to the United States” and
the challenged search occurred in international waters, “the Fourth
Amendment has no application” to this case.        United States v. Verdugo-
Urquidez, 494 U.S. 259, 274-75 (1990).
      Liang also fails to show that his life sentence is substantively
unreasonable. Although the district court was initially reluctant to impose a
life sentence on a defendant with no criminal history, it concluded that the
sheer volume of contraband involved coupled with Liang’s untruthful
testimony both at trial and during his allocution warranted the within-
guidelines life sentence. Liang fails to show that his life sentence does not
account for a 18 U.S.C. § 3553(a) factor that should have received significant
weight, gives significant weight to an irrelevant or improper factor, or
represents a clear error of judgment in balancing the sentencing factors. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Finally, we conclude that the evidence sufficed to prove, beyond a
reasonable doubt, that Wu possessed the charged contraband and did so with
intent to distribute. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); United
States v. Solis, 299 F.3d 420, 446 (5th Cir. 2002). The Government presented



                                       2
    Case: 18-41128    Document: 00515319726    Page: 3   Date Filed: 02/24/2020


                                No. 18-41128

video and photographic evidence showing Wu in actual possession of bales of
cocaine as he jettisoned them off a Chinese vessel into the ocean. Moreover, a
jury could reasonably conclude that the 848 kilograms of cocaine jettisoned
from the vessel—worth more than $67 million—was “too large for any purpose
other than distribution.” United States v. Sanchez, 961 F.2d 1169, 1176 (5th
Cir. 1992); see United States v. Moreno, 185 F.3d 465, 471 (5th Cir. 1999). The
jury’s decision to convict Wu on both counts was rational. See United States v.
Lopez-Urbina, 434 F.3d 750, 757 (5th Cir. 2005).
      We AFFIRM the judgments.




                                      3